Macicay, C. C. J.
A careful examination of the testimony and briefs leads me to the conclusion that the verdict is not contrary to the weight of the evidence. The verdict, however, is excessive.
Admitting for the purpose of the argument that the loss -of wages, medical bills, X-rays, &c., total $4,664, nevertheless plaintiff was a laborer working for different concerns whenever he could get employment, and although at that time he was earning $42 and quite often $49 a week, to-day the man is receiving $25 a week compensation for this same kind of work, providing he can find it. It appears that the plaintiff is employed in a temporary line of work, which is perhaps a little different from what he had been doing and is not so strenuous, but even if he were able to handle the old line of work the salary would not be more than what he receives at present.
Dr. Pinke, after a careful and thorough examination, said there was a seventy per cent, loss of hearing in the right ear, that the bone induction or vibration was sixty per cent, bad and forty per cent, good, and that Mr. Qualtere’s equilibrium is properly and perfectly maintained. This was all the result of a very careful examination on the day of the trial *86and cannot be used, for the purpose of comparison, with the testimony of Dr. Markowitz, who had not examined plaintiff since May 28th, 1931, a number of months before the trial.
I am of the opinion that the verdict is excessive to the extent of $5,000. If the plaintiff will consent to accept $15,000 within twenty days from the entry of the order hereunder, the rule to show cause will be discharged, otherwise it will be made absolute and a venire facias may issue.